UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 95-7606



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

AKYAW AMAGYEI OWUSU,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-94-99-MJG, CA-95-2831-MJG)


Submitted:   January 23, 1996             Decided:   February 9, 1996


Before WIDENER and NIEMEYER, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Akyaw Amagyei Owusu, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. United States v.
Owusu, Nos. CR-94-99-MJG; CA-95-2831-MJG (D. Md. Sept. 21, 1995).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2